SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES CLASS C DWS Alternative Asset Allocation PlusFund DWS Balanced Fund DWS Blue Chip Fund DWS California Tax-Free Income Fund  DWS Capital Growth Fund DWS Climate Change Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund  DWS Diversified International Equity Fund DWS Dreman International Value Fund DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Floating Rate Plus Fund DWS Global Inflation Plus Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Growth & Income Fund DWS Health Care Fund DWS High Income Fund DWS High Income Plus Fund DWS Intermediate Tax/AMT Free Fund  DWS International Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS Money Market Prime Series DWS New York Tax-Free Income Fund  DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS S&P 500 Plus Fund DWS Select Alternative Allocation Fund DWS Short Duration Plus Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Strategic Income Fund DWS Strategic Value Fund DWS Technology Fund DWS Ultra-Short Duration Fund DWS World Dividend Fund The following information supplements the existing disclosure contained in the “POLICIES ABOUT TRANSACTIONS” section of the above listed funds’ prospectuses: Class C to Class A, Class S or Institutional Class in the Same Fund Exchange Privilege. Investors who either (i)have invested in Class C shares through a comprehensive or “wrap” fee program or other fee-based program sponsored by a broker-dealer, bank or registered investment adviser or (ii) have invested in Class C shares and are in the process of transferring their shares to such a program may potentially become eligible to invest in either Class A shares, Class S shares or Institutional Class shares by reason of their participation in such a program. In such event, subject to the discretion of the Distributor and the limitations noted below, such shareholders may exchange their Class C shares for Class A shares, Class S shares or Institutional Class shares (as applicable) of equal aggregate value of the same fund. No sales charges or other charges will apply to any such exchange. Exchanges under this privilege will be processed only in instances where the accounts are not currently subject to a contingent deferred sales charge and onlyas part of a pre-arranged, multiple-client transaction through the particular financial services firm offering the comprehensive or wrap program or other fee-based program where the Class A shares, Class S shares, or Institutional Class shares are available. Investors should contact their selling and/or servicing agents to learn more about the details of this exchange feature. Shareholders generally will not recognize a gain or loss for federal income tax purposes upon the exchange of Class C shares of a fund for Class A shares, Class S shares or Institutional Class shares of the same fund. Please Retain This Supplement for Future Reference July 25, 2011 PROSTKR-95
